Citation Nr: 1614986	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescent for cervical spine surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for cervical spine disorder, post cervical discectomy, and denied a rating under the provisions of 38 C.F.R. § 4.30 for convalescence following the cervical spine surgery. 

In December 2013, the Board granted service connection for a cervical spine disorder and remanded the issue of a convalescent rating in view of the award of service connection for the underlying disability.  The same month, the RO executed the Board's award of service connection for cervical spine disorder, post cervical discectomy, and assigned a 30 percent rating, effective August 20, 2008, the date of receipt of the Veteran's claim for service connection.  

In a January 2014 supplemental statement of the case, the RO continued to deny a rating for convalescence under 38 C.F.R. § 4.30 and returned the appeal to the Board for adjudication. 

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems contain an October 2015 brief to the Board but no additional evidence relevant to this appeal.  


FINDINGS OF FACT

1.  The effective date for service connection for cervical spine disability is August 20, 2008. 

2.  The Veteran underwent a cervical spine discectomy and fusion at C5-6 at a VA facility on May 7, 2008 with no severe postoperative residuals, the necessity of house confinement, or other conditions such as immobilization existing on or after August 20, 2008.    


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescent for cervical spine surgery are not met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.400, 4.30 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, notice is not required where, based on undisputed facts, there is no entitlement to the benefit sought as a matter of law. Mason v. Principi, 16, Vet. App. 129 (2002).

The Veteran served as a U.S. Marine Corps mortarman with combat service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon and Purple Heart Medal.  He contended that a temporary total rating for convalescence following surgery is warranted under the provisions of 38 C.F.R. § 4.30 following a cervical spine discectomy. 

A total disability rating will be assigned if treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals or the necessity of house confinement, or other conditions such as immobilization in a cast that are not applicable in this case.  38 C.F.R. § 4.30. 

On May 7, 2008, the Veteran underwent a cervical spine discectomy and fusion at C5-6 at a VA facility.  Clinical records of the surgery and subsequent follow-up care have been associated with the claims file.  On August 20, 2008, the RO received the Veteran's claim for service connection for cervical spine disorder and discectomy.  

In December 2013, the Board granted service connection for the cervical spine disorder, and remanded the claim for a temporary total rating for convalescence to the RO for readjudication in light of the award of service connection for the cervical spine disability.  The RO executed the Board's decision the same month and assigned an effective date for service connection of August 20, 2008, the date of receipt of the claim.  The Veteran did not express disagreement with the effective date or submit additional relevant evidence within one year.  Therefore, that decision is final.  38 C.F.R. § 3.156 (2015).  

There is no provision in law for the payment of service-connected disability compensation, including a temporary total rating for convalescence under 38 C.F.R. § 4.30, prior to the effective date of service connection.  The effective date for compensation for an original claim is the later of the date entitlement arose or the date of receipt of the claim. 38 C.F.R. § 3.400 (2015).  There is no dispute that this date is August 20, 2008.  

In the Veteran's October 2015 brief to the Board, the Veteran contended that the rating for convalescence following the May 7, 2008 surgery is warranted because it is factually ascertainable that his cervical spine disability underwent an increase in severity because of the surgery, citing 38 C.F.R. § 3.400 (o)(2).  However, this provision applies to disabilities only when the evidence relates to examination or treatment of a disability for which service-connection has been previously established.  As the surgery occurred prior to the date establishing service connection for cervical spine disorder, 38 C.F.R. § 3.400 (o)(2) is inapplicable in this case.  

The Board considered whether any of the post-surgery conditions required by 38 C.F.R. § 4.30 existed on or after August 20, 2008.  The Veteran was discharged from the hospital on post-operative day one.  Eight days later, the attending nurse practitioner (NP) noted that the incision was well healed and that, in 10 days, the Veteran need not wear an immobilization collar at night.  In July 2008, the NP noted the Veteran's report of twinges and aches at the incision site but X-rays showed proper alignment of the hardware.  The Veteran was discharged from all post-operative treatment that day.  The Veteran does not contend and the record does not suggest the presence of severe postoperative residuals, the necessity of house confinement, or other conditions such as immobilization on or after August 20, 2008.  

Because the Veteran's surgery was performed and recovery completed prior to the effective date of service connection, payment of service-connected compensation for cervical spine disability and discectomy including at the temporary total rate is precluded as a matter of law.  

 
ORDER

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence for cervical spine surgery is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


